DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurogi et al (WO2010061418 with references to the machine English translation provided herewith) in view of Collins et al (WO1991002878) and Hasegawa et al (JP2006277955 with references to the machine English translation provided herewith).
Regarding Claim 1, Kurogi teaches a glass panel unit manufacturing method (Abstract) comprising: 
a bonding step of bonding together [0017], with a sealing member in a frame shape (Fig. 1- frit glass 40), a first glass panel (Fig. 1- front substrate 1; [0020]) and a second glass panel (Fig. 1- rear substrate 2; [0020]) that are arranged to face each other and thereby forming, between the first glass panel and the second glass panel, an inner space surrounded with the sealing member ([0020]- a discharge space is disposed between front substrate 1 and rear substrate 2); 
an exhausting step of exhausting air from the inner space through an exhaust port (Fig. 1- exhaust hole 60; [0043]- interior of the plasma display panel is evacuated through the exhaust pipe 61) that the second glass panel has ([0034]- exhaust hole 60 is formed in the rear substrate 2); and 
a sealing step of sealing up the inner space with a reduced pressure ([0053]- the frit glass around exhaust hole 60 is melted to seal off the interior; [0043]- the interior was evacuated thus under reduced pressure), 
wherein the sealing member includes a frame to be bonded to respective peripheral portions of the first and second glass panels (Fig. 2a- frit glass 40), and a partition to separate the inner space, surrounded by the frame into a first space communicating with the exhaust port and a second space (Fig. 2a- sealing material 50 and opening 51),
the exhausting step includes exhausting the air through the exhaust (Fig. 1- exhaust hole 60; [0043]- interior of the plasma display panel is evacuated through the exhaust pipe 61) and an exhaust pipe detachably connected to the exhaust port ([0058]- After the exhaust of the plasma display panel and the encapsulation of the discharge gas are completed, the exhaust pipe 61 which becomes unnecessary is removed) with a clip ([0041]- the exhaust pipe may be fixed by being clamped to the substrate with a clamping device such as a clip without bonding).

Kurogi further teaches the exhaust pipe (Fig. 4- evacuation pipe 8) comprises an opening located at a tip portion thereof (Fig. 4- opening on evacuation pipe 8 in communication with outlet 7) but does not appear to explicitly teach an O-ring provided to surround the opening and a deformation reducing portion provided between the opening and the O-ring and configured to reduce inward deformation of the O-ring.  
Collins teaches an alternative method for forming a thermally insulting glass panel where the exhaust pipe comprises an opening located at a tip portion thereof (Fig. 11- area bound by suction cap 70); an O-ring provided to surround the opening (Fig. 11- O-ring 71); and a deformation reducing portion provided between the opening and the O-ring and configured to reduce inward deformation of the O-ring (Fig. 1- area bound by O-ring 71) in order to maintain the vacuum seal during evacuation (Page 20, Lines 10-16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust pipe of Kurogi to include an O-ring and deformation reducing portion as taught by Collins with reasonable expectation of success to maintain the vacuum seal during evacuation (Page 20, Lines 10-16).
Kurogi further teaches in the exhaust step, the exhaust pipe is pressed against an area, located away from the exhaust port, surrounding the exhaust port entirely along the circumference, and not overlapping with the sealing member, of an outer surface of the second glass panel, when viewed in plan (Fig. 4b- showing exhaust pipe 61 surrounding the exhaust port and not overlapping with the sealing member).  Thus, with the inclusion of the O-ring of Collins on the exhaust pipe of Kurogi, the combination of Kurogi and Collins teaches the O-ring is pressed against an area, located away from the exhaust hole, surrounding the exhaust port entirely along the circumference, and not overlapping with the sealing member, of the outer surface of the second glass panel, when viewed in plan.

Kurogi further teaches fixing the exhaust pipe to the substrate with a clip [0041] but is silent in regards to the clip having a first flat surface in contact with the exhaust pipe and a second flat surface in contact with the first glass panel and pinching the exhaust pipe, the first glass panel and the second glass panel with both the first flat surface and the second flat surface of the clip arranged parallel to an outer surface of the second glass panel.
Hasegawa teaches an alternative method for forming a plasma display panel [0001] wherein the clip has a first flat surface in contact with the exhaust pipe and a second flat surface in contact with the first glass panel (See Fig. 7a wherein clip 8 appears to be pinched flush (flat) with the surfaces of the glass panels and in contact with the exhaust pipe 5; See also Figs. 4 and 5 showing the terminal portion of both arms of the clip as a substantially flat surface) and pinches the exhaust pipe, the first glass panel and the second glass panel with both the first flat surface and the second flat surface of the clip arranged parallel to an outer surface of the second glass panel (See Fig. 7a) in order to efficiently mount the exhaust pipe onto the substrate and increase panel production [0010].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurogi and Collins to include the clip with a flat surface that pinches the exhaust pipe, the first glass panel and the second glass panel with the flat surface of the clip in contact with the exhaust pipe arranged parallel to an outer surface of the second glass panel as taught by Hasegawa with reasonable expectation of success to efficiently mount the exhaust pipe onto the substrate and increase panel production [0010].

Regarding Claim 3, Collins further teaches the exhaust pipe further comprises a groove formed in an annular shape, to which the O-ring is fitted (Fig. 11- see groove in suction cap 70 wherein O-ring 71 is placed), and the deformation reducing portion comprises a projection provided between the opening and the groove (Fig. 11- see projection between O-ring 71 and the opening).

Regarding Claim 4, Kurogi further teaches the exhaust pipe is kept connected to the exhaust port throughout the exhausting step and the sealing step, and then is removed after the sealing step is finished port ([0058]- After the exhaust of the plasma display panel and the encapsulation of the discharge gas are completed, the exhaust pipe 61 which becomes unnecessary is removed).

Regarding Claim 7, Kurogi further teaches a building component manufacturing method comprising an assembling step of fitting a building component frame into the glass panel unit manufactured by the glass panel unit manufacturing method of claim 1 ([0002]- The plasma display apparatus comprises a plasma display panel, a front panel arranged on the front surface of the plasma display panel, a driving circuit arranged on the back of the plasma display panel, and a frame for accommodating them; thus the panel of the instant disclosure is intended to be fit into a frame).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurogi et al (WO2010061418 with references to the machine English translation provided herewith) in view of Collins et al (WO1991002878), Hasegawa et al (JP2006277955 with references to the machine English translation provided herewith), and Misonou et al (US Pat 6830791).
Regarding Claim 6, Kurogi, Collins, and Hasegawa do not appear to explicitly teach a second bonding step of bonding a third glass panel, via a second sealing member in a frame shape, onto either the first glass panel or the second glass panel to form a second inner space surrounded with the second sealing member.  
Misonou teaches an alternative method of forming layered glass panel unit (Abstract) comprising a second bonding step of bonding a third glass panel (Fig. 1- glass sheet G1), via a second sealing member in a frame shape (Fig. 1- sealing member P1), onto either the first glass panel or the second glass panel to form a second inner space surrounded with the second sealing member (Fig. 1- air layer K) in order to improve the sound and heat insulation of the panel (Col. 4, Lines 4-21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kurogi, Collins, and Hasegawa to include additional bonding steps as taught by Misonou with reasonable expectation of success improve the sound and heat insulation of the panel (Col. 4, Lines 4-21). 

Response to Arguments
Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive. 
Applicant argues Hasegawa fails to teach both the first flat surface and the second flat surface of the clip arranged in parallel to an outer surface of the second glass panel because the two elastic pieces of the clip are tilted towards each other and do not extend parallel to one another (Pages 5-6).
Examiner respectfully disagrees with Applicant’s assertion noting the clip of Hasegawa appears to be pinched flush (flat) and in parallel with the surfaces of the glass panels during the exhausting step in Fig. 7a.  Further, Figs. 4 and 5 show the terminal portion of both arms of the clip as a substantially flat surface in parallel with the glass panels.  Further, there is no indication is Hasegawa to suggest there are not flat surfaces on the clip.  Additionally, the clip is not required to be completely parallel as long as there is some flat surface in contact with the glass panels during the exhausting step nor are the arms required to be completely parallel during other steps of the method other than the exhausting step.

    PNG
    media_image1.png
    581
    662
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    599
    848
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    304
    662
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748     
8/4/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712